Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The terminal disclaimer filed August 10, 2022 has been approved.
Applicant’s response filed August 11, 2022 has been entered.
In response to the terminal disclaimer, the double patenting rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Johnson (Reg. No.34,193) on August 23, 2022.
The application has been amended as follows: 

In the Claims

	Cancel claims 36-40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 21 requires determining preliminary classifications for each of multiple portions in the image as primarily cloud or primarily ground, identifying adjacent pixels within the image, calculating a capacity between the identified adjacent pixels, the capacity corresponding to similarity between adjacent pixels, and determining which portions of the image include the cloud imagery and which portions of the image include the ground imagery based on the preliminary classifications and based on the capacity.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 22-30 depend from claim 21.
	Claim 31 requires determining preliminary classifications for each of multiple portions in an image as primarily cloud or primarily ground, confirming which portions of the image include cloud imagery and which portions of the image include ground imagery using an algorithm based on the preliminary classifications, adding to metadata associated with each pixel of the image an indication of whether each such pixel includes the cloud imagery based on the confirming, and selecting pixels for an orthomosaic that is free of clouds based on the metadata.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 32-35 depend from claim 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665